Citation Nr: 1807455	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to left knee arthritis.


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.



FINDING OF FACT

There is no competent evidence showing that the Veteran has a right knee disability.


CONCLUSION OF LAW

The criteria for service connection of a right knee disability, to include as secondary to left knee arthritis, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

As to VA's duty to assist, the Veteran was afforded a VA examination in September 2010.  The Board notes that the Veteran, in his March 2012 Notice of Disagreement (NOD), stated that this examination was inadequate as the examiner did not physically examine him, but only sat and took notes.  Careful review of the September 2010 VA examination report is silent for any omission or inconsistency that would render the report inadequate.  The Board finds that the examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings.  Specifically, the examiner performed range of motion testing for both the Veteran's left and right knees as well as his lumbar spine.  The Board notes that the examination report records range of motion testing results for the Veteran's knees and lumbar spine, which would render the claim that the examiner did not actually perform an examination not credible.  Additionally, the Board notes that the Veteran did not call into question the examiner's testing of his left knee or lumbar spine, which was the basis for the grant of service connection of his lumbar spine disability and evaluation of his left knee disability.  The Board does not find it credible that the examiner's assessment of those service connected disabilities was adequate but that the concurrent examination of the right knee was not adequate.  See 38 C.F.R. § 3.159(c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, the Board finds the September 2010 VA opinion adequate.

Further, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The first requirement for any service connection claim is evidence of a disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

A July 1982 entrance examination service treatment record (STR) did not find any complaints or symptoms regarding the Veteran's right knee.  A concurrent report of medical history did not show the Veteran to have complaints or concerns regarding his right knee.  

In May 1982, a STR indicated the Veteran reported an inability to straighten his right knee due to knee locking.  He reported that sometimes when he walked his knee felt like it was about to buckle.  Upon examination the Veteran's knee was stable.  There was a slight effusion noted at the anterior patella area.  He was diagnosed with right knee strain.  In January 1983, a STR showed the Veteran to have right knee pain for the past week.  He stated there was no trauma or knee injury.  He reported an increase in pain when walking and running.

In May 1983, a STR showed the Veteran to have complaints of right knee "slipping" when he straightened his knee and put pressure on it.  He reported a history of prior right knee pain in January 1983, but that he had not been bothered by right knee pain since his arrival at his new duty station.  He reported his knee pain began the day prior.  Upon examination, mild edema was noted at the right patella.  His range of motion was within normal limits.  He was diagnosed with a possible right ligament strain.

In October 1985, a STR showed the Veteran to have right anterior knee pain after an injury playing football.  In May 1986, a STR showed the Veteran to have presented with right knee pain after an injury during physical training.  He reported a history of knee problems.  He had swelling of the right knee and slight pain in the knee cap area.  It was advised to rule out a knee sprain.

In April 1986, a STR reported the Veteran to have right knee injury after jumping doing physical training.  He had swelling around the right knee.  He was found to have right knee strain.  A September 1986 STR showed the Veteran to have complaints of right knee pain for the past three days.  He reported that his pain had progressively gotten worse.  Swelling was noted, along with redness.  It was advised to rule out a knee strain.  He was found to have chronic knee pain.

A January 1989 periodic physical report of medical history indicated the Veteran had no complaints or symptoms associated with his right knee.  He reported his lower extremities were "normal."  In October 1990, a STR showed the Veteran to report for follow-up of right knee pain.  He reported that his right knee still bothered him.  

In July 1991, a STR reported the Veteran to have a previous right knee injury for the past three years.  He reported a history of right knee pain.  

In August 1991, a STR reported that the Veteran had knee pain left greater than right.  His right knee had range of motion within normal limits and no effusion noted.

In a June 1992 separation report of medical history, the Veteran indicated that he had broken bones and a "trick" or locked knee.  He noted that he had just undergone an operation on his left knee.  A concurrent discharge examination noted the Veteran to have undergone recent surgery to his left knee.  No indications of symptomology or complaints regarding his right knee was made.

An August 1992 VA examination found the Veteran to have no deformity, swelling, or discoloration of his lower extremities.  His right knee straight leg raising was to 80 degrees, his flexion was to 125 degrees.  X-rays were performed and noted no degenerative changes were noted.

In July 2010, the Veteran submitted a statement that his right knee was causing him pain, including as due to his left knee injury.

In September 2010, a VA examination found the Veteran to report pain in the right knee which was a deep and radiating type of pain from his right hip.  He reported his pain symptoms as beginning two years prior.  He did not report a history of trauma of the right knee.  Upon examination, his right knee was found to have no swelling and no edema.  His patellofemoral joint was not remarkable.  His range of motion was normal and his muscle power was normal.  His flexion was to 140 degrees and his extension was to 0 degrees.  Palpation of his joint line was normal.  No pathological diagnosis was recorded secondary to history and physical examination of the right knee.  The Veteran did not have limited motion, painful motion, weakness, lack of endurance, or lack of coordination.  The examiner noted that at the time of the examination, there was no flare-up of the right knee, no effusion, and no intra-articular pressure.  He stated that it would be mere speculation to record a disability for the right knee after the history and physical examination.  

In September 2011, a VA medical center (VAMC) note indicated the Veteran had bilateral knee pain.  A differential diagnoses included lumbar stenosis, lumbar radiculopathy, lumbar spondylosis, hip and ankle degenerative joint disease, and a history of left patellar tendon rupture repair in 1991.

In March 2012, a VAMC record showed the Veteran to have right knee pain.

In June 2012, the Veteran submitted a statement wherein he indicated that his VA examiner did not evaluate him for his VA examination, but sat and wrote.  He stated that his VA examiner was not objective.

In November 2014, a VAMC record noted the Veteran to have joint pain in the lower leg/knee and knee arthralgia.  
Based on the foregoing, the Board finds that there is no current disability of the Veteran's right knee.  The United States Court of Appeals for Veterans Claims ("the Court") consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

As stated above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

"Arthralgia" is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322   (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)). The Court has stated in Clyburn v West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  Mere pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Here, there is no disputing the Veteran had numerous complains of right knee pain in-service, including diagnosis of in-service right knee strain.  It is also clear that the Veteran has documented complaints of right knee pain after service.  However, there is no evidence of record which establishes that the Veteran has a current right knee disability or disorder.  The September 2010 VA compensation examination did not find a current right knee disability or underlying diagnosis to account for the Veteran's right knee pain.  Furthermore, the VAMC records of the Veteran's medical care do not contain a diagnosis of any right knee disability.  The Board notes that the November 2014 VAMC record which listed joint pain and knee arthralgia did not specifically relate those complaints to the Veteran's right knee.  Furthermore, as evidenced by the available legal and medical literature referenced above, knee arthralgia is not a disability or disorder, but is medical terminology for knee pain, which, on its own, is not found to be a compensable VA disability.  

The Board finds the September 2010 VA examiner's medical opinion highly probative to the issue of whether the Veteran has a right knee disability.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As stated above, the opinion was based on a review of the claims file and an interview of the Veteran.  It is clear that the examiner took into consideration all relevant factors in rendering his findings.  

Significantly, the Veteran has not presented or identified any medical opinion that either provides a current diagnosis of a right knee disability or supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the medical records and the only medical opinion of evidence show that the Veteran does not have a current diagnosis of a right knee disability.  

The Board has considered the Veteran's lay statements and does not dispute the reports of his in-service and current right knee pain.  Although the Veteran is competent to describe observable symptoms of knee pain, he is not competent to opine as to the etiology of his right knee pain, or ascribe this pain to a particular diagnosis or, in turn, relate it to his military service or other medical condition, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his lay opinions that his right knee pain was caused by active service or his service connected left knee disability do not constitute competent medical evidence and lack probative value. 

Thus, the most probative evidence establishes there is no present disability.  While the Board has also considered the Court's holding in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), there is also no probative evidence of a recent diagnosis of this disability prior to the Veteran's claim.  Absent a current diagnosis, service connection is not warranted on a direct or secondary basis.

The claim for service connection for a right knee disability, therefore, must be denied because the first essential element for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to left knee arthritis, is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


